Citation Nr: 0121376	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-24 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from January 1965 to January 
1969.

This appeal arises from a June 1998 rating decision in which 
the RO denied service connection for PTSD.


REMAND

The veteran contends, in essence, that he should receive 
service connection for  PTSD.  In particular he alleges that 
he was involved in combat service during his service in 
Vietnam.

Following an initial review of the claims file, the Board of 
Veterans' Appeals (Board) finds that a remand of the issue is 
warranted.

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
3.304(f) (2000).

The evidence of record reveals two diagnoses of  PTSD that 
have been linked to the veteran's service in Vietnam.  In an 
October 1997 letter from the veteran's private physician, it 
was stated that the veteran qualified for a diagnosis of 
delayed PTSD associated with his Vietnam War experience and 
his alcohol abuse in remission.  In a March 1998 VA 
psychiatric examination, the veteran was diagnosed with PTSD, 
by history.  The history provided by the veteran at the March 
1998 VA examination consisted primarily of his alleged 
experiences during his service in the Vietnam War. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1999); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 
38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); Zarycki, 6 Vet. App. 
at 98.  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborate his testimony or statements.  See Zarycki, 6 Vet. 
App. at 98.

The veteran alleges that he has wartime service, however, the 
evidence in this appeal does not clearly establish that the 
veteran engaged in combat with the enemy.  The veteran 
submitted a statement in December 1997 in which he described 
in-service stressful experiences.  He stated that he one 
evening (approximately July or August 1968), as he was 
walking through the AFT compartment, two men were working on 
a missile pod which had live warheads.  There was a flash and 
the veteran was knocked to the floor.  One of the crewman had 
received burns to his entire body and the veteran thinks the 
other one died.  He reported that there were fires in the 
boiler room which took place at various times between October 
1965 to January 1969 and that when these fires took place he 
would go to the back of the carrier as it was the only place 
that he felt safe.  Furthermore, at the March 1998 VA 
psychiatric examination, the veteran stated that he served in 
the Navy from 1965 to 1969 and that he had performed the 
duties of mechanic, machinist mate, yeoman, and data 
processing tech.  He stated that he was involved in many 
combat missions in Vietnam while he was on the ship.  He 
reported several fires on the ship.  He described one 
instance where a rocket when off in a room that he just about 
to enter.  The blast threw him to the ground and nine people 
were injured.  He described another situation in which a 
plane crashed on the deck of his ship in which two pilots 
were lost.  A mail plane was lost as it was launching from 
his ship.  A review of the claims file reveals that the RO 
has not attempted to verify any of the veteran's alleged 
stressors or alleged involvement in combat.  Thus, 
verification of either the veteran's participation in combat 
(to which a purported stressor is related), or of the 
occurrence of his claimed in-service stressful experiences is 
necessary.  

Under these circumstances, the Board finds that the RO should 
attempt to verify the in-service stressful experiences 
described by the veteran in his December 1997 statement and 
at the June 1998 VA psychiatric examination.  The RO should 
initially attempt to obtain any additional information from 
the veteran regarding those alleged in-service stressful 
events.  Moreover, since there is no legal requirement that 
such an event must be established only by official records, 
the veteran should also be invited to statements from former 
service comrades or others that establish the occurrence of 
his claimed in-service stressful experiences.  However, even 
if the veteran fails to provide additional information or 
evidence, the RO should undertake all necessary development 
to attempt to corroborate the specifically claimed events 
independently.  The Board would emphasize, however, that 
requiring corroboration of every detail, including the 
veteran's personal participation [in the claimed event(s)], 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  

A review of the veteran's claims folder also reveals a 
disability award letter dated in May 1991 from the Social 
Security Administration (SSA), however, it is unclear as to 
what the disability or disabilities are that the veteran is 
receiving disability benefits for.  Also, the underlying 
medical records have not been associated with the file.   

Furthermore, if the RO determines that evidence has been 
received that corroborates the occurrence of claimed in-
service stressful experience(s), the veteran should undergo 
further psychiatric examination, as specified below, to 
determine whether, in light of the current diagnostic 
criteria, the veteran does, in fact, currently have PTSD as a 
result of such in-service stressful experience(s).  

Lastly, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1. The RO should contact the veteran and 
ask him to provide specific information 
concerning the claimed in-service 
stressful events that led to his PTSD 
that he outlined in his December 1997 
statement and at the June 1998 VA 
psychiatric examination.  Such 
information should include the dates and 
locations of the alleged events, as well 
as full names and units of the 
individuals involved.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information can not be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences.  

2.  The RO should contact the Social 
Security Administration and obtain a copy 
of the award letter and all medical 
records underlying the reported award of 
Social Security disability benefits to 
the veteran, and associate them with the 
claims file.  

3.  Unless the RO determines that 
evidence sufficient to establish the 
occurrence of the claimed in-service 
stressful experiences has been received, 
the RO should prepare a letter outlining 
the in-service stressful experiences 
described by the veteran in his April 
1998 statement, and should forward such 
letter, accompanied by copies of the 
veteran's DD Form 214, service personnel 
records, and all associated documents, to 
the United States Armed Services Center 
for Research of Unit Records (formerly, 
the U.S. Army and Joint Services 
Environmental Support Group (ESG)).  That 
organization should be requested to 
provide any information that might 
corroborate the veteran's alleged in-
service stressful experiences.  The RO 
should also undertake any further 
development suggested by that 
organization, to include recommended 
contact with any other entities.

4.  The RO should prepare a report 
detailing the nature of any combat 
actions (to which a purported stressor is 
related) or claimed stressor(s) deemed 
established by the record.  This report 
is then to be added to the claims file.  
If no combat action/claimed in-service 
stressful experience has been verified, 
then the RO should so state in its 
report, skip the development request in 
paragraph 5, below, and proceed with 
paragraph 6.  

5.  If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to, and be reviewed by, 
the examiner.  In rendering a 
determination as to whether a diagnosis 
of PTSD is valid, the examiner is 
instructed that only an event which has 
been corroborated may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  The typewritten report of 
examination must include all examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file and ensure that all notification and 
the development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
Sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) (West 2001) are fully 
complied with and satisfied. 

8.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the issues of entitlement to 
service connection for PTSD on the basis 
of all pertinent evidence and legal 
authority, to specifically include that 
cited to herein.  The RO must render a 
specific finding as to whether the 
veteran engaged in combat with the enemy.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all matters and concerns noted in this 
REMAND.  

9.  If the determination remains adverse 
to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992)

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


